Case 8:10-cr-00332-VMC-EAJ Document 75 Filed 09/14/20 Page 1 of 6 PageID 261




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

  UNITED STATES OF AMERICA


  v.                                  Case No.: 8:10-cr-332-T-33EAJ


  AHMAD MCCASLIN

  _____________________________/

                                   ORDER

        This cause is before the Court pursuant to Defendant

  Ahmad McCaslin’s pro se Motion for Compassionate Release

  (Doc. # 70, 71), filed on August 4, 2020. The United States

  responded on August 28, 2020. (Doc. # 74). For the reasons

  set forth below, the Motion is denied without prejudice.

   I.   Background

        In June 2012, the Court sentenced McCaslin to 240 months’

  imprisonment     for   conspiracy       to   possess   with   intent   to

  distribute, and to distribute, five kilograms or more of

  cocaine. (Doc. # 45). McCaslin is 37 years old and his

  projected release date from Edgefield FCI is August 24, 2027.

  (Doc. # 74 at 2).

        In the Motion, McCaslin seeks compassionate release

  under Section 3582(c)(1)(A)(i), as amended by the First Step

  Act, because of the COVID-19 pandemic and his other medical


                                      1
Case 8:10-cr-00332-VMC-EAJ Document 75 Filed 09/14/20 Page 2 of 6 PageID 262




  conditions. (Doc. # 70, 71). McCaslin also requests that he

  be appointed counsel (Doc. # 71 at 4). The United States has

  responded. (Doc. # 74). The Motion is ripe for review.

  II.   Discussion

        The United States argues that the Motion should be denied

  (1) because McCaslin has failed to exhaust his administrative

  remedies and (2) on the merits. (Doc. # 74 at 1). The Court

  agrees with the United States that McCaslin has failed to

  exhaust his administrative remedies.

        A term of imprisonment may be modified only in limited

  circumstances. 18 U.S.C. § 3582(c). McCaslin argues that his

  sentence may be reduced under Section 3582(c)(1)(A)(i), which

  states:

        the court, upon motion of the Director of the Bureau
        of Prisons, or upon motion of the defendant after
        the    defendant    has    fully    exhausted    all
        administrative rights to appeal a failure of the
        Bureau of Prisons to bring a motion on the
        defendant’s behalf or the lapse of 30 days from the
        receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may
        reduce the term of imprisonment . . . after
        considering the factors set forth in section
        3553(a) to the extent they are applicable, if it
        finds that [ ] extraordinary and compelling reasons
        warrant such a reduction . . . and that such a
        reduction is consistent with the applicable policy
        statements issued by the Sentencing Commission.

  18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added). “The First

  Step Act of 2018 expands the criteria for compassionate


                                     2
Case 8:10-cr-00332-VMC-EAJ Document 75 Filed 09/14/20 Page 3 of 6 PageID 263




  release and gives defendants the opportunity to appeal the

  [BOP’s] denial of compassionate release.”                  United States v.

  Estrada Elias, No. 6:06-096-DCR, 2019 WL 2193856, at *2 (E.D.

  Ky. May 21, 2019) (citation omitted). “However, it does not

  alter    the    requirement   that    prisoners         must    first   exhaust

  administrative remedies before seeking judicial relief.” Id.

          Here,   McCaslin    alleges       that   he     has     exhausted    his

  administrative      remedies.   (Doc.       #    70).     However,      McCaslin

  includes no evidence that he has submitted a request for

  compassionate release to the warden of his facility or the

  date of such a request. (Id.). Furthermore, “the BOP does not

  have any record of any such request being submitted to the

  warden of the institution where McCaslin is incarcerated.”

  (Doc. # 74 at 9).

          Thus,    McCaslin     has     not        “fully        exhausted     all

  administrative rights to appeal a failure of the [BOP] to

  bring a motion on [his] behalf” nor have “30 days [lapsed]

  from the receipt of such a request by the warden of his

  facility.” 18 U.S.C. § 3582(c)(1)(A); see also United States

  v. Alejo, No. CR 313-009-2, 2020 WL 969673, at *1 (S.D. Ga.

  Feb. 27, 2020)(“[W]hen seeking compassionate release in the

  district court, a defendant must first file an administrative

  request with the Bureau of Prisons [] and then either exhaust


                                        3
Case 8:10-cr-00332-VMC-EAJ Document 75 Filed 09/14/20 Page 4 of 6 PageID 264




  administrative appeals or wait the passage of thirty days

  from the defendant’s unanswered request to the warden for

  relief.”); United States v. Raia, 954 F.3d 594, 597 (3d Cir.

  2020) (“Given BOP’s shared desire for a safe and healthy

  prison environment, we conclude that strict compliance with

  § 3582(c)(1)(A)’s exhaustion requirement takes on added – and

  critical – importance.”). Therefore, the Motion is denied

  without prejudice. See United States v. Miller, No. 2:16-cr-

  00269-BLW, 2020 WL 113349, at *2 (D. Idaho Jan. 8, 2020)

  (“Miller has failed to exhaust his administrative remedies as

  required     by   [Section]    3582(c)(1)(A).     Accordingly,     the

  Government’s motion will be granted and Miller’s motion will

  be dismissed without prejudice. Miller is free to refile it

  after fully exhausting the Bureau of Prisons’ administrative

  appeals process.”).

        While McCaslin’s concerns about the COVID-19 pandemic

  are understandable, the Court notes several measures that

  have been taken in response to the pandemic. For example,

        [u]nder the recently enacted CARES Act, Pub. L. No.
        116-136, § 12003(b)(2) (2020), “if the Attorney
        General finds that emergency conditions will
        materially affect” the BOP’s functioning, the BOP
        Director may “lengthen the maximum amount of time
        for which [he] is authorized to place a prisoner in
        home confinement” under 18 U.S.C. § 3624(c)(2). The
        Attorney General has made such a finding regarding
        the emergency conditions that now exist as a result


                                     4
Case 8:10-cr-00332-VMC-EAJ Document 75 Filed 09/14/20 Page 5 of 6 PageID 265




        of the coronavirus. See Memorandum from Attorney
        Gen. William Barr to Director of Bureau of Prisons
        (Apr.                   3,                  2020),
        https://www.justice.gov/file/1266661/download.

  United States v. Engleson, No. 13-cr-340-3 (RJS), 2020 WL

  1821797, at *1 (S.D.N.Y. Apr. 10, 2020). In addition, the BOP

  has established numerous procedures to combat the spread of

  COVID-19    within      its   facilities.     See       Federal    Bureau    of

  Prisons,    Updates      to   BOP    COVID-19      Action      Plan:   Inmate

  Movement, available at https://www.bop.gov/resources/news/

  20200319_covid19_update.jsp (last updated Mar. 19, 2020).

        Because the Court finds that McCaslin’s Motion must be

  denied, his request for appointment of counsel is also denied.

  See United States v. Bryant, No. cr-416-345, 2020 WL 4939119,

  at   *2   (S.D.   Ga.    August     24,   2020)   (denying        request   for

  appointment of counsel as moot following denial of motion for

  compassionate release).

        Accordingly, it is

        ORDERED, ADJUDGED, and DECREED:

        Defendant      Ahmad     McCaslin’s         pro     se      Motion    for

  Compassionate Release (Doc. # 70, 71) is DENIED without

  prejudice for failure to exhaust administrative remedies.




                                        5
Case 8:10-cr-00332-VMC-EAJ Document 75 Filed 09/14/20 Page 6 of 6 PageID 266




        DONE and ORDERED in Chambers, in Tampa, Florida, this

  14th day of September, 2020.




                                     6
